Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 25-42 are pending in the application. Claims 25-42 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 27th, 2022 and October 26th, 2022.


Comment on Patent Family
Regarding the prior art rejection presented below, Applicant in, for instance, parent application No. 14/829,180, filed a declaration to address prior art references. While the rejection below could be overcome analogously to the parent application, Applicant is directed to MPEP 201.06(c)(IX):
Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131  and 1.132  filed during the prosecution of the prior nonprovisional application do not automatically become a part of a continuation or divisional application filed under 37 CFR 1.53(b). Where it is desired to rely on an earlier filed affidavit or declaration, the applicant should make such remarks of record in the 37 CFR 1.53(b) application and include a copy of the original affidavit or declaration filed in the prior nonprovisional application.

If Applicant wishes to take the same approach, a declaration should be filed in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25-42 are rejected under 35 U.S.C. 103 as being unpatentable over International Application No. WO 2014110491 A1 by Becker et al. in view of U.S. Patent PGPub No. 2005/0085540 A1 by Phares et al. and in further view of U.S. Patent PGPub No. 2007/0269379 A1 by Mitragotri et al. and in further view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Becker et al. teach compounds of the following general formula (page 2):

    PNG
    media_image1.png
    350
    574
    media_image1.png
    Greyscale

Furthermore, Becker et al. point to the following sub-generic embodiment on pages 34 and 35:

    PNG
    media_image2.png
    189
    321
    media_image2.png
    Greyscale
,
where on page 35 the prior art points to the use of –OH, -OR11 or P1. As a particular example, Becker et al. teach the following compound on page 52:

    PNG
    media_image3.png
    234
    413
    media_image3.png
    Greyscale
.
Regarding the utility of the compounds of the prior art, Becker et al. teach that the compounds are useful in the treatment of “pulmonary hypertensions (PH) or pulmonary arterial hypertension (PAH)” in the abstract, which conditions read on claim 32 since these conditions are recited in dependent claims 33 and 34.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims encompass compounds, compositions, transdermal patches and methods of using comprising a compound having the same structure as depicted for compound 48 except where the methyl ester is a carboxylic acid. The instantly claimed compound is recited as compound Ib-29 and where claim 25 provides for stereoisomers thereof. 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Prior to the disclosure of Becker et al. the use of both the free acid and alkyl esters were known for prostacyclic compounds. For instance, Phares et al. teach methods of treating hypertension using compounds of the following general formula:

    PNG
    media_image4.png
    329
    481
    media_image4.png
    Greyscale

Furthermore, Phares et al. point to the use of a methyl group in paragraph [0020] as follows:

    PNG
    media_image5.png
    94
    480
    media_image5.png
    Greyscale

Accordingly, both Becker et al. and Phares et al. teach the use of free carboxylic acids as well as alkyl esters including methyl esters. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” While the difference is a hydrogen group versus a methyl group on a carboxylic acid, which is a different situation compared to, for instance, hydrogen versus methyl on a phenyl ring, the CCPA considered an analogous situation where the difference was between a carboxylic acid and an ethyl ester; however, the court affirmed an obviousness rejection and noted the following on page 409:
Having considered, on the one hand, the very close structural similarities of the claimed compounds and the reference compounds, the utility disclosures of the references, and the suggestion of polychlorination in the French patent, and, on the other hand, the apparent unobviousness of the utility of the claimed compounds as herbicides, we find that a prima facie case of obviousness has been made out by the examiner.

Analogously, the disclosure of Becker et al. teaches a compound that differs based a methyl ester versus the free acid and points to the use of an –OH group. Furthermore, the compounds disclosed by Becker et al. and Phares et al. have the same utility, i.e. for treating hypertension. For this reason, a person having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds discussed above with the reasonable expectation they that would be useful in the same utilities and have similar properties to compound of Becker et al.
	It is further noted that the title and abstract of Becker et al. points to the compounds as “prodrugs of treprostinil,” which has the following structure:

    PNG
    media_image6.png
    214
    330
    media_image6.png
    Greyscale
.
Compounds of the prior art contain modifications of treprostinil where the carboxylic acid is converted to an ester and where one of the hydroxyl groups is converted to an ester. In the interest of determining the effect of the different modifications, a person having ordinary skill in the art would have been motivated to prepare the instantly claimed compound discussed above in order to test the effect of only having the hydroxyl groups substituted. For these reasons, the claimed compounds, compositions, patches and methods of using compounds that differ from the prior art compounds based on a methyl ester versus a free acid would have been suggested to a person having ordinary skill in the art.
Regarding instant claims directed to transdermal patches, the prior art teaches the use of transdermal patches on page 113 of Becker et al. as claims 66-68. A person having ordinary skill in the art in seeking to test the properties of the compounds discussed above would have been motivated to prepare transdermal patches to test their effectiveness in the therapeutic methods of the prior art. 
Regarding instant 41 and 42 that require certain features of transdermal patches, a person having ordinary skill in the art would have been familiar with common approaches to transdermal patches. For instance, Mitragotri et al. teach a method of selecting a penetration enhancer for transdermal delivery, which would read on instant claim 42. Regarding instant claim 41, Mitragotri et al. teach the following on page 2:

    PNG
    media_image7.png
    165
    594
    media_image7.png
    Greyscale

The prior art teaches the use of a matrix and a reservoir. Furthermore, Mitragotri et al. teach a polymeric matrix on page 28 as part of paragraph [0329]. The prior art further teaches the use of membranes in paragraph [0333] such that “the rate at which one or more components permeates out of the device” can be controlled, which would appear to meet the limitation of semi-permeable if fewer than all components permeate. In the interest of developing on optimum transdermal patch, a person having ordinary skill in the art would have been motivated to test the use of common features of a transdermal patch. The transdermal patch discussed above would further read on instant claims 26, 30 and 31 as well as claims 38 and 39 when applied in the treatment methods discussed above. Regarding instant claims 27, 28, 29, 35, 36 and 37, Wade et al. teach that treprostinil and its derivations can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the instantly claimed compound to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 9) Claims 25-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 16-18, 20-23 and 66-81 of copending Application No. 17/965,914 (reference application) in view of U.S. Patent PGPub No. 2005/0085540 A1 by Phares et al. and in further view of U.S. Patent PGPub No. 2007/0269379 A1 by Mitragotri et al. and in further view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case are generic to compounds instantly claimed and render instantly claimed compounds obvious. Claim 1 of the copending case of the following general formula:

    PNG
    media_image1.png
    350
    574
    media_image1.png
    Greyscale

Furthermore, claim 23 of the copending case points to the following sub-generic embodiment:

    PNG
    media_image2.png
    189
    321
    media_image2.png
    Greyscale
,
where Z can be –OH, -OR11 or P1. As a particular example, claim 71 of the copending case recites the following compound:

    PNG
    media_image9.png
    181
    198
    media_image9.png
    Greyscale
.
Regarding the utility of the compounds of the copending case, claim 78 of the copending case recites the treatment of “pulmonary arterial hypertension (PAH)”, which reads on claims 32 and 33 since this condition are recited in dependent claim 34.
	The instant claims encompass compounds, compositions, transdermal patches and methods of using comprising a compound having the same structure as depicted for compound 48 except where the methyl ester is a carboxylic acid. The instantly claimed compound is recited as compound Ib-29 and where claim 25 provides for stereoisomers thereof. 
	Prior to the filing date of the copending case, the use of both the free acid and alkyl esters were known for prostacyclic compounds. For instance, Phares et al. teach methods of treating hypertension using compounds of the following general formula:

    PNG
    media_image4.png
    329
    481
    media_image4.png
    Greyscale

Furthermore, Phares et al. point to the use of a methyl group in paragraph [0020] as follows:

    PNG
    media_image5.png
    94
    480
    media_image5.png
    Greyscale

Accordingly, both the copending case and Phares et al. teach the use of free carboxylic acids as well as alkyl esters including methyl esters. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” While the difference is a hydrogen group versus a methyl group on a carboxylic acid, which is a different situation compared to, for instance, hydrogen versus methyl on a phenyl ring, it is noted that the CCPA considered an analogous situation where the difference was between a carboxylic acid and an ethyl ester; however, the court affirmed an obviousness rejection and noted the following on page 409:
Having considered, on the one hand, the very close structural similarities of the claimed compounds and the reference compounds, the utility disclosures of the references, and the suggestion of polychlorination in the French patent, and, on the other hand, the apparent unobviousness of the utility of the claimed compounds as herbicides, we find that a prima facie case of obviousness has been made out by the examiner.

Analogously, the copending case teaches a compound that differs based a methyl ester versus the free acid and points to the use of an –OH group. Furthermore, the compounds of the copending case and Phares et al. have the same utility, i.e. for treating hypertension. For this reason, a person having ordinary skill in the art would have been motivated to prepare the instantly claimed compound discussed above with the reasonable expectation they that would be useful in the same utilities and have similar properties to compound of copending case. For these reasons, the claimed compounds, compositions, patches and methods of using compounds that differ from the copending compound based on a methyl ester versus a free acid would have been suggested to a person having ordinary skill in the art.
Regarding instant claims directed to transdermal patches, claim 77 of the copending case points to transdermal patches. A person having ordinary skill in the art in seeking to test the properties of the compound discussed above would have been motivated to prepare transdermal patches to test its effectiveness in the therapeutic methods of the prior art. 
Regarding instant 41 and 42 that require certain features of transdermal patches, a person having ordinary skill in the art would have been familiar with common approaches to transdermal patches. For instance, Mitragotri et al. teach a method of selecting a penetration enhancer for transdermal delivery, which would read on instant claim 42. Regarding instant claim 41, Mitragotri et al. teach the following on page 2:

    PNG
    media_image7.png
    165
    594
    media_image7.png
    Greyscale

The prior art teaches the use of a matrix and a reservoir. Furthermore, Mitragotri et al. teach a polymeric matrix on page 28 as part of paragraph [0329]. The prior art further teaches the use of membranes in paragraph [0333] such that “the rate at which one or more components permeates out of the device” can be controlled, which would appear to meet the limitation of semi-permeable if fewer than all components permeate. In the interest of developing on optimum transdermal patch, a person having ordinary skill in the art would have been motivated to test the use of common features of a transdermal patch. The transdermal patch discussed above would further read on instant claims 26, 30 and 31 as well as claims 38 and 39 when applied in the treatment methods discussed above. Regarding instant claims 27, 28, 29, 35, 36 and 37, Wade et al. teach that treprostinil and its derivations can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the instantly claimed compound to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2 of 9) Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,407,707 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. and in further view of U.S. Patent PGPub No. 2007/0269379 A1 by Mitragotri et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to methods of using compounds instantly claimed. For instance, claim 1 of the patent recites a generic structure having variables R1 and R2 where dependent claim 3 of the patent recites the -C(O)(i-Pr) group found in instant compounds Ia-22 and Ib-22.
Regarding the scope of diseases in instant claims 32-34, the methods of using the compounds found in the patent are generic to the specific conditions instantly claimed. Furthermore, a person having ordinary skill in the art would have been familiar with the utility of treprostinil compounds where Wade et al. teach treating pulmonary arterial hypertension in paragraph [0029].
Regarding instant claims 26, 30, 31, 38, 39 and 40, claim 14 of the patent recites transdermal patches. Regarding instant 41 and 42 that require certain features of transdermal patches, a person having ordinary skill in the art would have been familiar with common approaches to transdermal patches. For instance, Mitragotri et al. teach a method of selecting a penetration enhancer for transdermal delivery, which would read on instant claim 39. Regarding instant claims 38 and 39, Mitragotri et al. teach the following on page 2:

    PNG
    media_image7.png
    165
    594
    media_image7.png
    Greyscale

The prior art teaches the use of a matrix and a reservoir. Furthermore, Mitragotri et al. teach a polymeric matrix on page 28 as part of paragraph [0329]. The prior art further teaches the use of membranes in paragraph [0333] such that “the rate at which one or more components permeates out of the device” can be controlled, which would appear to meet the limitation of semi-permeable if fewer than all components permeate. In the interest of developing on optimum transdermal patch, a person having ordinary skill in the art would have been motivated to test the use of common features of a transdermal patch. 
Regarding instant claims 27, 28, 29, 35, 36 and 37, claims 9-14 of the patent recite the various instantly claimed methods of administration.

(3 of 9) Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,643,911 in view of U.S. Patent PGPub No. 2007/0269379 A1 by Mitragotri et al. The claims of the patent are drawn to compositions comprising compounds recited in the instant claims. For instance, claim 4 of the patent recites a pharmaceutical composition where the compound can be any of the following three (column 98):

    PNG
    media_image10.png
    516
    282
    media_image10.png
    Greyscale
.
The compounds above are recited as compounds Ia-32-Ia-34 in instant claim 25. Analogous compounds relative to compounds Ib-32-Ib-34 are found in columns 102 and 103 of the patent. 
Regarding instant claims 26, 30, 31, 38, 39 and 40, claim 3 of the patent recites transdermal patches. Regarding instant 41 and 42 that require certain features of transdermal patches, a person having ordinary skill in the art would have been familiar with common approaches to transdermal patches. For instance, Mitragotri et al. teach a method of selecting a penetration enhancer for transdermal delivery, which would read on instant claim 39. Regarding instant claims 38 and 39, Mitragotri et al. teach the following on page 2:

    PNG
    media_image7.png
    165
    594
    media_image7.png
    Greyscale

The prior art teaches the use of a matrix and a reservoir. Furthermore, Mitragotri et al. teach a polymeric matrix on page 28 as part of paragraph [0329]. The prior art further teaches the use of membranes in paragraph [0333] such that “the rate at which one or more components permeates out of the device” can be controlled, which would appear to meet the limitation of semi-permeable if fewer than all components permeate. In the interest of developing on optimum transdermal patch, a person having ordinary skill in the art would have been motivated to test the use of common features of a transdermal patch. 
Regarding the scope of diseases in instant claims 32-34, claim 7 of the patent recites treatment of pulmonary arterial hypertension.
Regarding instant claims 27, 28, 29, 35, 36 and 37, Wade et al. teach that treprostinil and its derivations can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the instantly claimed compound to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.

(4 of 9) Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,957,220 in view of U.S. Patent PGPub No. 2007/0269379 A1 by Mitragotri et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to compounds instantly claimed. For instance, claim 1 of the patent recites a generic structure having variables R1 and R2 where claim 1 of the patent recites the -C(O)(i-Pr) group found in instant compounds Ia-22 and Ib-22.
Regarding the scope of diseases in instant claims 32-34, claims 19-21 of the patent recite analogous methods of treatment.
Regarding instant claims 26, 30, 31, 38, 39 and 40, claim 13 of the patent recites transdermal patches. Regarding instant 41 and 42 that require certain features of transdermal patches, a person having ordinary skill in the art would have been familiar with common approaches to transdermal patches. For instance, Mitragotri et al. teach a method of selecting a penetration enhancer for transdermal delivery, which would read on instant claim 39. Regarding instant claims 38 and 39, Mitragotri et al. teach the following on page 2:

    PNG
    media_image7.png
    165
    594
    media_image7.png
    Greyscale

The prior art teaches the use of a matrix and a reservoir. Furthermore, Mitragotri et al. teach a polymeric matrix on page 28 as part of paragraph [0329]. The prior art further teaches the use of membranes in paragraph [0333] such that “the rate at which one or more components permeates out of the device” can be controlled, which would appear to meet the limitation of semi-permeable if fewer than all components permeate. In the interest of developing on optimum transdermal patch, a person having ordinary skill in the art would have been motivated to test the use of common features of a transdermal patch. 
Regarding instant claims 27, 28, 29, 35, 36 and 37, claims 22-26 of the patent recite analogous modes of administration.

(5 of 9) Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,464,877 in view of U.S. Patent PGPub No. 2007/0269379 A1 by Mitragotri et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to methods of using compounds instantly claimed and render instantly claimed compounds obvious. For instance, claim 1 of the patent recites a generic structure having variables R1 and R2:

    PNG
    media_image11.png
    289
    443
    media_image11.png
    Greyscale
.
Claim 1 of the patent recites that R1 and R2 cannot both be hydrogen and that one can be -C(O)R3 where dependent claim 4 of the patent recites that R3 can be isopropyl pointing to the -C(O)(i-Pr) group found in instant compounds Ia-22 and Ib-22.
Regarding the scope of diseases in instant claims 32-34, the instantly claimed conditions are recited in claims 9-11 of the patent. 
Regarding instant claims 26, 30, 31, 38, 39 and 40, claim 14 of the patent recites transdermal patches. Regarding instant 41 and 42 that require certain features of transdermal patches, a person having ordinary skill in the art would have been familiar with common approaches to transdermal patches. For instance, Mitragotri et al. teach a method of selecting a penetration enhancer for transdermal delivery, which would read on instant claim 39. Regarding instant claims 38 and 39, Mitragotri et al. teach the following on page 2:

    PNG
    media_image7.png
    165
    594
    media_image7.png
    Greyscale

The prior art teaches the use of a matrix and a reservoir. Furthermore, Mitragotri et al. teach a polymeric matrix on page 28 as part of paragraph [0329]. The prior art further teaches the use of membranes in paragraph [0333] such that “the rate at which one or more components permeates out of the device” can be controlled, which would appear to meet the limitation of semi-permeable if fewer than all components permeate. In the interest of developing on optimum transdermal patch, a person having ordinary skill in the art would have been motivated to test the use of common features of a transdermal patch. 
Regarding instant claims 27, 28, 29, 35, 36 and 37, claims 12-17 of the patent recite analogous modes of administration.

(6 of 9) Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,703,706 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. and in further view of U.S. Patent PGPub No. 2007/0269379 A1 by Mitragotri et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to compounds instantly claimed and render instantly claimed compounds obvious. For instance, claim 1 of the patent recites a generic structure having variables R1 and R2 where dependent claim 3 of the patent recites the -C(O)CH2CH2CH2OH group found in instant compounds Ia-18 and Ib-18.
Regarding the scope of diseases in instant claims 32-34, claims 13-15 of the patent recite the instantly claimed conditions.
Regarding instant claims 26, 30, 31, 38, 39 and 40, claim 11 of the patent recites transdermal patches. Regarding instant 41 and 42 that require certain features of transdermal patches, a person having ordinary skill in the art would have been familiar with common approaches to transdermal patches. For instance, Mitragotri et al. teach a method of selecting a penetration enhancer for transdermal delivery, which would read on instant claim 39. Regarding instant claims 38 and 39, Mitragotri et al. teach the following on page 2:

    PNG
    media_image7.png
    165
    594
    media_image7.png
    Greyscale

The prior art teaches the use of a matrix and a reservoir. Furthermore, Mitragotri et al. teach a polymeric matrix on page 28 as part of paragraph [0329]. The prior art further teaches the use of membranes in paragraph [0333] such that “the rate at which one or more components permeates out of the device” can be controlled, which would appear to meet the limitation of semi-permeable if fewer than all components permeate. In the interest of developing on optimum transdermal patch, a person having ordinary skill in the art would have been motivated to test the use of common features of a transdermal patch. 
Regarding instant claims 27, 28, 29, 35, 36 and 37, Wade et al. teach that treprostinil and its derivations can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the instantly claimed compound to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.

(7 of 9) Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,988,435 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. and in further view of U.S. Patent PGPub No. 2007/0269379 A1 by Mitragotri et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to methods of using compounds instantly claimed and render instantly claimed compounds obvious. For instance, claim 1 of the patent recites a generic structure having variables R1 and R2 where dependent claim 3 of the patent recites the -C(O)CH2CH2CH2OH group found in instant compounds Ia-18 and Ib-18.
Regarding the scope of diseases in instant claims 32-34, the methods of using the compounds found in the patent are generic to the specific conditions instantly claimed. Furthermore, a person having ordinary skill in the art would have been familiar with the utility of treprostinil compounds where Wade et al. teach treating pulmonary arterial hypertension in paragraph [0029].
Regarding instant claims 26, 30, 31, 38, 39 and 40, claim 11 of the patent recites transdermal administration. A person having ordinary skill in the art would have at least been motivated to test the use of common techniques for transdermal administration including patches. Regarding instant claims 41 and 42 that require certain features of transdermal patches, a person having ordinary skill in the art would have been familiar with common approaches to transdermal patches. For instance, Mitragotri et al. teach a method of selecting a penetration enhancer for transdermal delivery, which would read on instant claim 39. Regarding instant claims 38 and 39, Mitragotri et al. teach the following on page 2:

    PNG
    media_image7.png
    165
    594
    media_image7.png
    Greyscale

The prior art teaches the use of a matrix and a reservoir. Furthermore, Mitragotri et al. teach a polymeric matrix on page 28 as part of paragraph [0329]. The prior art further teaches the use of membranes in paragraph [0333] such that “the rate at which one or more components permeates out of the device” can be controlled, which would appear to meet the limitation of semi-permeable if fewer than all components permeate. In the interest of developing on optimum transdermal patch, a person having ordinary skill in the art would have been motivated to test the use of common features of a transdermal patch. 
Regarding instant claims 27, 28, 29, 35, 36 and 37, Wade et al. teach that treprostinil and its derivations can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the instantly claimed compound to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.

(8 of 9) Claims 25, 26, 30-34 and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,034,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite transdermal patches of a formula generic to compounds instantly claimed. For instance, claim 1 of the patent recites a generic structure having variables R1 and R2 where dependent claim 3 of the patent recites the -C(O)(i-Pr) group found in instant compounds Ia-22 and Ib-22.
Regarding instant claims 26, 30, 31, 38, 39 and 40, claim 1 of the patent recites transdermal patches. Regarding instant claims 41 and 42, claims 9-11 of the patent recite analogous components.
 Regarding the scope of diseases in instant claims 32-34, claims 18 and 19 of the patent recite instructions for applying to the instantly claimed conditions.

(9 of 9) Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 19-21 of U.S. Patent No. 9,394,227 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. and in further view of U.S. Patent PGPub No. 2007/0269379 A1 by Mitragotri et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to compounds instantly claimed. For instance, claim 1 of the patent recites a generic structure having variables R1 and R2 where dependent claim 7 of the patent recites the -C(O)(i-Pr) group found in instant compounds Ia-22 and Ib-22.
Regarding instant claims 26, 30, 31, 38, 39 and 40, claim 21 of the patent recites transdermal patches.
 Regarding the scope of diseases in instant claims 32-34, the methods of using the compounds are disclosed in the specification of the patent in, for instance, column 36. Furthermore, a person having ordinary skill in the art would have been familiar with the utility of treprostinil compounds where Wade et al. teach treating pulmonary arterial hypertension in paragraph [0029].
Regarding instant 41 and 42 that require certain features of transdermal patches, a person having ordinary skill in the art would have been familiar with common approaches to transdermal patches. For instance, Mitragotri et al. teach a method of selecting a penetration enhancer for transdermal delivery, which would read on instant claim 39. Regarding instant claims 38 and 39, Mitragotri et al. teach the following on page 2:

    PNG
    media_image7.png
    165
    594
    media_image7.png
    Greyscale

The prior art teaches the use of a matrix and a reservoir. Furthermore, Mitragotri et al. teach a polymeric matrix on page 28 as part of paragraph [0329]. The prior art further teaches the use of membranes in paragraph [0333] such that “the rate at which one or more components permeates out of the device” can be controlled, which would appear to meet the limitation of semi-permeable if fewer than all components permeate. In the interest of developing on optimum transdermal patch, a person having ordinary skill in the art would have been motivated to test the use of common features of a transdermal patch. 
Regarding instant claims 27, 28, 29, 35, 36 and 37, Wade et al. teach that treprostinil and its derivations can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the instantly claimed compound to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626